DETAILED ACTION
Claims 1-20 were filed with the application on 11/02/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5008 (see paragraph [0088]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0093], “should 514” should be changed to “shoulder 514”.
In paragraph [0094], “seals510” should be changed to “seals 510”.
Appropriate correction is required. 
 
 Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 1, “apertures comprises” should be replaced with “apertures comprise”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regard to claim 1, the phrase “another fluid pathway defined by the valve body that extends to at least a portion of the valve” renders the claim indefinite and confusing.  The valve body is part of the valve, so it is not clear how the valve body extends to a portion of the valve. Is the claim intended to state “extends to at least a portion of the valve member”?
Claims 2-9 are rejected for being dependent upon rejected claim 1.
Claim 15 recites the limitation "the fluid pathway" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15, line 2 recites “a fluid passageway” and line 6 also recites “another fluid pathway”.  It is not clear if “the fluid pathway” is referring to either a fluid passageway or another fluid pathway.  For purposes of examination, “the fluid pathway” will be construed as the same as “the fluid passageway”.
Claims 16-20 are rejected for being dependent upon rejected claim 15.  

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 and 19-20 (as far as they are definite) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SU410199 (cited on IDS dated 06/28/2022 and in parent application 16/678819).
With regard to claim 15, SU410199 discloses a method of operating a valve (valve shown in Fig.) (the method is inherent in the apparatus shown), the method comprising: flowing fluid through a valve body (2/4) along a fluid passageway (see annotated Fig.) defined through the valve body (2/4); at least partially obstructing flow of the fluid through the valve body (2/4) by moving a valve member (5) toward of a valve seat (“saddle with openings 4”; see annotated Fig; see translation submitted with IDS 04/06/2020 in parent application 16/678819) defined by the valve body (2/4); and at least partially displacing material from the valve by suppling the fluid to the valve seat (saddle at 4) along another fluid pathway (along 6) at least partially separated from the fluid pathway (understood to be “fluid passageway) (see annotated Fig.) of the valve body (2/4) with at least one flushing feature comprising one or more apertures (apertures are openings shown in 4; see also translation).   
  
    PNG
    media_image1.png
    640
    730
    media_image1.png
    Greyscale


 With regard to claim 16, SU410199 discloses supplying the fluid to the one or more apertures (at 4) through a channel (A; see annotated Fig.) circumscribing at least a majority of the valve body (wraps around valve body as the seat) with the fluid supplied from a fluid source (outside air; see translation).  
With regard to claim 17, SU410199 discloses supplying the fluid to the channel (A) of the valve body through a passageway (passageway is opening in 3 through which 6 extends) defined in an outer sleeve (3) in which the valve body (2/4) is disposed. 
With regard to claim 19, SU410199 discloses  supplying the fluid to the one or more apertures (4) comprising individual, discrete nozzles through a common channel (A) circumscribing at least a majority of the valve body (A inside saddle which wraps around valve body), wherein the common channel  (A) supplies each of the individual, discrete nozzles (4) (plural discrete openings; see Translation “openings” plural).  
With regard to claim 20, SU410199 discloses controlling motion of the valve member (5) with one or more guide elements (stem shown in annotated Fig.) maintaining the valve member (5) in a substantially coaxial orientation relative to the valve body (2/4) (stem/guide element helps direct the valve member so meets the claim recitations).

 Allowable Subject Matter
Claims 10-14 are allowed.
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious: “valve body being formed of a metal material defining a first seating surface; … at least one flushing feature comprising another fluid pathway defined by the valve body … the openings of the at least one flushing feature configured to supply fluid to the at least a portion of the valve through the first seating surface” (claim 1);  or “the valve member and the valve body contact at a rigid seating surface; and apertures defined in the rigid seating surface and defining a flushing feature configured to supply fluid to at least a portion of the valve along a second fluid passage that is at least partially separated from the first fluid passage of the valve body” (claim 9); or “flowing the fluid through a rigid seating surface of the valve body” (claim 18) in combination with the other limitations set forth in the independent claims.
SU410199, U.S. Pat. No. 9,133,960, and U.S. Pat. No. 4,164,236 are the closest prior art of record.  However, SU 410199 does not teach or suggest that the valve seat is made of metal or rigid. Rather, SU410199 explicitly requires an elastomeric (non-rigid) material. U.S. Pat. No. 4,164,236 also requires an elastomer on the valve seat. In addition, the flushing feature is not another fluid pathway at least partially separated from the fluid pathway of the valve body, and the flushing feature is not in or to the valve seat. It would improperly change the principle of operation of SU410199 or U.S. Pat. No. 4,164,236 to change the valve seat and flushing feature to arrive at the claimed invention, and it would not have been obvious without impermissible hindsight reasoning.  
U.S. Pat. No. 9,133,960 discloses openings in the valve body, not the valve seat.  Furthermore, U.S. Pat. No. 9,133,960 explicitly states that the valve member does not contact the seat.  Rather, a gap is needed.  Therefore, U.S. Pat. No. 9,133,960 does not teach or suggest the valve member and the valve body contact at a rigid seating surface…with apertures in the rigid seating surface.  It would improperly change the principle of operation of U.S. Pat. No. 9,133,960 to change the valve seat, valve member and apertures to arrive at the claimed invention, and it would not have been obvious without impermissible hindsight reasoning.  

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. Nos. 4,164,236 and 9,133,960 each disclose valves with a fluid passageway and a second fluid passageway.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753